Title: General Orders, 28 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday Jany 28th 1780.
            Parole Athens—  C. Signs Athol. Athos.
          
          Lord Stirlings division is to reinforce the Main Guard with a Subaltern, four Serjeants four Corporals and thirty six men.
          The General is astonished and mortified to find that notwithstanding the order issued on the 29th of last month and his exhortation to the officers to prevent it, that the Inhabitants in the vicinity of camp are absolutely a prey to the plundering and licentious spirit of the soldiery—From their daily complaints, and a formal representation of the Magistrates on the subject, a night scarcely passes without gangs of soldiers going out of camp and committing every species of robbery, depredation and the grossest personal Insults: This conduct is intollerable and a disgrace to the army, and if any thing can aggravate it, it is that these violences are committed on the property and persons of those who on a very late and alarming occasion, for the want of provisions, manifested the warmest attachment to the army by affording it the most generous and plentiful relief: It has also been reported that when detachments are relieved and are returning to camp, the soldiers straggle, maraud and plunder in the most shameful and injurious manner; The General trusts and insists that the officers will exert themselves and take effectual measures to prevent all such practices in future.
          Proper Camp guards agreeable to the Regulations are to be immediately appointed, from which patroles are to be sent to the environs of camp; If any soldiers are found straggling out of the chain of centinels after retreat-beating they are to be brought

by the patrole to the officer of the guard, who is authorized and required to give them one hundred lashes upon the spot; and if any are found perpetrating robberies or other violences thay are to receive from one hundred to five hundred lashes at the discretion of the officer.
        